Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects either to the Romano, Pecorino Romano Sardo, Provolone, or Sbrinz cheese which was the subject of Scaramelli v. United Stales (9 Cust. Ct. 270, C. D. 706). In accordance therewith it was held that an allowance of 2% percent should have been made in the weight of the cheese by the collector in computing the duty thereon to compensate for the weight .of the inedible substance on the outside of the cheese. The protests were sustained to this extent.